Van Fleet, J.
The judgment in this case must be reversed for want of any averment that the note secured by the mortgage sought to be foreclosed has not been paid. The only allegation in this regard is:
“That the interest on said note and mortgage has been paid in full up to the eleventh day of September, 1894, and there is now due and owing to the plaintiff the sum of twelve hundred dollars ($1,200), with interest thereon at the rate of twelve per cent per annum from the eleventh day of September, 1894.”
This is not the equivalent of an averment of nonpayment. The language, “ There is now due,” etc., is but a conclusion of law and not the averment of a fact. The breach of the contract to pay is of the essence of the cause of action and must be alleged. (Frisch v. Caler, 21 Cal. 71; Scroufe v. Clay, 71 Cal. 123; Roberts v. Treadwell, 50 Cal. 521; Barney v. Vigoreaux, 92 Cal. 631.) The fact that no demurrer was interposed and that judgment went by default makes no essential difference, since the defect goes to the statement of a cause of action (Barney v. Vigoreaux, supra); and that defect is not waived by a failure to demur. (Code Civ. Proc., sec. 434.)
While we are reluctant, as suggested in Notman v. Green, 90 Cal. 173, to reverse a judgment upon such a technicality, and especially in favor of a defendant who has apparently stood by and permitted the court below to overlook an error, susceptible of easy correction, *338and then takes advantage of such error on appeal; and while we would avoid the necessity, if possible, on the other hand, that consideration is largely neutralized by the further one, that a party guilty of such an inexcusable breach of good pleading as is here exhibited is not entitled to have it lightly condoned, but should suffer the consequences.
The objection that the complaint should have averred either a presentation of a claim against the estate of appellant’s intestate, or an express waiver of any recourse against the general estate, is not well taken. Section 1500 of the Code of Civil Procedure has no application to the facts of this case. The note and mortgage sued on were not in any sense a claim against the estate of said intestate. The latter was not the maker of the note or mortgage, nor did a demand of any character exist thereunder against the estate. The representative was made a party defendant solely by reason of the fact that subsequently to the making of the mortgage in suit the mortgaged land was purchased by said intestate in his lifetime, and the title thereto rested in his estate at his death, subject to the mortgage lien. It was necessary to make his representative a party only for the purpose of foreclosing the rights of the estate in the land and for that purpose alone. The estate of said intestate was in no way holden for any deficiency that might arise out of a sale of the property, nor was any such relief asked or taken. There was, therefore, no claim to be presented against said estate. The section referred to applies only to instances where the note and mortgage constitute a claim against the estate of the deceased.
There is nothing in the alleged defect in the summons. (Bewick v. Muir, 83 Cal. 370.)
The judgment is reversed and the cause remanded with directions to the court below to permit plaintiff to amend his complaint.
Harrison, J., and Garoutte, J., concurred.